Exhibit 10.1

SECOND AMENDMENT

SECOND AMENDMENT (this “Amendment”), dated as of March 4, 2013, to the Amended
and Restated Credit Agreement dated as of May 25, 2011, as amended by the First
Amendment to the Amended and Restated Credit Agreement, dated as of February 24,
2012 (the “Credit Agreement”), among Office Depot, Inc., Office Depot
International (UK) Ltd., Office Depot UK Ltd., Office Depot International B.V.,
Office Depot B.V., Office Depot Finance B.V., OD International (Luxembourg)
Finance S.À R.L. and Viking Finance (Ireland) Ltd. (collectively, the
“Borrowers”), certain subsidiaries of Office Depot, Inc. from time to time
parties thereto, the several banks and other institutions from time to time
parties thereto (the “Lenders”), JPMorgan Chase Bank N.A., London Branch, as
European administrative agent and European collateral agent, JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent’) and US collateral agent, Bank of America, N.A., as syndication agent,
and Citibank, N.A., and Wells Fargo Bank, National Association, as documentation
agents.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrowers;

WHEREAS, the Borrowers have requested that certain provisions of the Credit
Agreement be amended as set forth herein; and

WHEREAS, the Lenders are willing to agree to such amendment on the terms set
forth herein;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:

I. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

II. Amendments to Section 1.01 (Defined Terms). Section 1.01 of the Credit
Agreement is hereby amended as follows:

(i) The following defined terms are hereby inserted in appropriate alphabetical
order:

“OfficeMax” means OfficeMax Incorporated.

“OfficeMax Merger” means the merger transaction pursuant to the OfficeMax Merger
Agreement such that, after giving effect thereto, OfficeMax shall be a wholly
owned Subsidiary of the Company.

“OfficeMax Merger Agreement” means, collectively, the Agreement and Plan of
Merger, dated as of February 20, 2013 (as amended, modified or supplemented from
time to time), among the Company, Dogwood Merger Sub Inc., Dogwood Merger Sub
LLC, Mapleby Holdings Merger Corporation, Mapleby Merger Corporation and
OfficeMax, and all schedules, exhibits and annexes thereto and all material side
letters and agreements affecting the terms thereof or entered into in connection
therewith.



--------------------------------------------------------------------------------

III. Amendments to Section 6.09 (Restricted Payments; Certain payments of
Indebtedness). Section 6.09(a) of the Credit Agreement is hereby amended by
(a) deleting the word “and” immediately prior to clause (viii) thereof and
(b) inserting the following immediately prior to the “.” at the end thereof:

“; (ix) upon receipt of requisite approval by the Company’s shareholders of the
OfficeMax Merger, Restricted Payments to the holders of preferred stock of the
Company (the “Preferred Stockholders”) to redeem up to and including 175,000
shares of preferred stock; and (x) immediately prior to consummation of the
OfficeMax Merger, Restricted Payments (A) to the Preferred Stockholders to
redeem any outstanding preferred shares of the Company and (B) to repurchase any
outstanding common shares of the Preferred Stockholders such that immediately
following consummation of the OfficeMax Merger, the Preferred Stockholders hold
less than 5% of the undiluted common stock of the Company”

IV. Effectiveness of Amendment. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) upon which the following conditions are
satisfied:

(i) receipt by the Administrative Agent of duly executed counterparts to this
Amendment from the Borrowers, the Collateral Agents and the Required Lenders;
and

(ii) receipt by the Administrative Agent of payment or reimbursement of its
reasonable out-of-pocket expenses in connection with this Amendment required to
be paid or reimbursed pursuant to the Credit Agreement, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent.

V. Representations and Warranties. The Borrowers hereby represent and warrant
that (a) each of the representations and warranties in the Credit Agreement
shall be, after giving effect to this Amendment, true and correct in all
material respects as if made on and as of the Amendment Effective Date (unless
such representations and warranties are stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date) and (b) after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing.

VI. No Other Amendments; Confirmation. Except as expressly amended hereby, the
provisions of the Credit Agreement, as amended and restated, are and shall
remain in full force and effect.

VII. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.

VIII. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

[signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

OFFICE DEPOT, INC. By:       Name:   Title: OFFICE DEPOT INTERNATIONAL (UK) LTD.
By:       Name:   Title: OFFICE DEPOT UK LTD. By:       Name:   Title: OFFICE
DEPOT INTERNATIONAL B.V. By:       Name:   Title: OFFICE DEPOT B.V. By:      
Name:   Title: OFFICE DEPOT FINANCE B.V. By:       Name:   Title: OD
INTERNATIONAL (LUXEMBOURG) FINANCE S.À R.L. By:       Name:   Title:

Second Amendment Signature Page



--------------------------------------------------------------------------------

VIKING FINANCE (IRELAND) LTD. By:       Name:   Title:

 

Second Amendment Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, US Collateral Agent and as a
Lender By:       Name:   Title: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
European Collateral Agent By:       Name:   Title:

 

Second Amendment Signature Page



--------------------------------------------------------------------------------

[INSERT LENDER NAME], as a Lender By:       Name:   Title:

 

Second Amendment Signature Page